Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s request for continued examination which was filed on 02/2/2022 and has been entered. Claims 1, 11 and 18 have been amended. Claims 8, 14 and 19 have been cancelled Claims 21-23 have been added. Claims 1-7 and 9-13, 15-18 and 20-23 are pending in this application, with claims 1, 11 and 18 being independent.
	
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 6, 7, 9-13, 15-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0189963 (“Epp et al.”) in view of U.S. Publication No. 2018/0309801 I”Rathod”).

Regarding claim 1, Epp et al. discloses a system, (fig. 2A, mobile device 10) comprising: 

	a data storage accessible to the processor (fig. 2A, software application 139 includes auto answer application with auto answer rules and settings 32 and other applications such as address book 56 with contacts 34 and calendar 40 with appointments 49); 
	a network interface to a network to enable a communication comprising the system and a calling device ([0037] incoming call from calling party, not shown) via the network (fig 2A, communication subsystem 104 in communication with network 200); and 
the microprocessor performs: 
receiving a signal associated with an incoming communication request via the network ([0061] an incoming call to the mobile device 10 is first detected 210 by the phone application 54); 
accessing, from the data storage, an auto-answer rule (fig. 3, auto-answer rules and settings at 32); accessing an auto-answer attribute ([0058-0059], auto answer application accesses auto answer rules and settings 32 and other applications such as address book 56 and calendar 40 for auto answer attributes); and 	
evaluating the auto-answer attribute with the auto-answer rule to produce an auto-answer decision to auto-answer or not auto-answer the communication ([0059] the accessed information can be used to activate certain auto-answer rules and settings 32 associated with the auto-answer application 52; for example, [0083] to accomplish this, the mobile device 10 receives input data, operates on the raw data and compares the result to a set of established rules that can optionally be modified by a user. If the rule is satisfied, the mobile device 10 modifies the state of the automatic answering feature according to the rule. If the rule is not met, the mobile device 10 leaves the settings untouched); and 

Epp et al. discloses applying auto-answer rules in accordance with information obtained from various phone applications of the user ([0059] the automatic answering for call application can be used with the phone application and other applications to activate certain auto-answer rules and settings associated with the auto-answer application) but does not specify selecting, from the data storage, an auto-answer rule from a plurality of rules, the selection in accordance with a datum in the signal and wherein the incoming communication request comprises a plurality of communication types and wherein the microprocessor performs connecting to the incoming communication to enable a real-time communication with the calling device, comprising connecting less than all of the plurality of communication types to the user communication device.
	In a similar field for endeavor, Rathod discloses in Fig. 4, an incoming call user interface. Called user is enabled to ignore or decline chat call 435 or accept chat call only for receiving shared contents 428, wherein calling user notifies that called user will not reply but real-time accept & view shared one or more types of multi-media or contents and message(s) or answer or accept chat call 440 within particular period of time or ringing of chat calling or as per set rule(s), preferences or settings ([0175]). Various rules may be in place for automating handling of the incoming call as disclosed in para. [0191-0192].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Epp et al. such that a rule is selected in accordance with a datum within the signal, such as caller information, as disclosed by Rathod in order to process the 

Regarding claim 2, Epp et al. in view of Rathod  discloses the system of claim 1, wherein the auto-answer decision is to not auto-answer the communication, performing a non-auto-answer action comprising at least one of routing the incoming communication request to another communication device, routing the incoming communication request to voicemail, responding to the request with a busy signal (Epp, [0074] for example, when the rule involves a headset, if the headset 11 is disconnected, the mobile device 10 indicates to the user that there is an incoming call 282 In the absence of user intervention, the incoming call is not connected and may be sent to voicemail 286). Examiner interprets the auto-answer rule requires the headset. Without the headset, corresponds to claimed decision of “not auto-answer” and is sent to voicemail.

Regarding claim 3, Epp et al. in view of Rathod discloses the system of claim 1, wherein the system is embodied as a user communication device (Epp, fig. 2A, system 10; [0033] the system embodied in a mobile device 10 or other communication device).  

Regarding claim 4, Epp et al.  in view of Rathod discloses the system of claim 3, further comprising: 
at least one of: a speaker; a microphone; a video display; or a camera (Epp, Fig. 2A, system 10 includes speaker 118, microphone 120 and display 108); and 
	wherein auto-connecting the communication enables an associated at least one of: the speaker to convert at least a portion of the data encoded within the auto-answered communication into sound 

Regarding claim 6, Epp et al. in view of Rathod discloses the system of claim 1, further comprising: 
	a user communication device (Epp, Fig. 2A, mobile device 10); and 
	upon making the determination, by the microprocessor, to auto-answer the communication, connecting to the incoming communication to enable a real-time communication between the calling device and the user communication device (Epp, Fig. 4, [0061] detect incoming call (from calling party) 210 and the auto answer feature automatically answers the call and connects incoming call 212 to user of mobile device 10), wherein the user communication device receives and presents at least a portion of the data encoded within the auto-answered communication to and from at least one form of human perceivable communication ([0054] for voice communications, received signals are output to the speaker 118, and signals for transmission are generated by the microphone 120. Although voice or audio signal output is accomplished primarily through the speaker 118, the display 110 can also be used to provide additional information such as the identity of a calling party, duration of a voice call, or other voice call related information).   

Regarding claim 7, Epp et al. in view of Rathod discloses the system of claim 1, wherein the data storage is a portion of a data storage device (Epp, [0050] software components of operation system 136 are stored in a persistent store such as the flash memory 108, which may alternatively be a read-only memory (ROM) or similar storage element (not shown).

Regarding claim 9, Epp et al. in view of Rathod discloses the system of claim 1, wherein the auto-answer rule is evaluated with the auto-answer attribute comprising determining whether the auto-answer attribute identifies at least one of the calling device or a user associated with the incoming communication request with an entry in a contact record, maintained in the data storage, that comprises the auto-answer attribute (Epp, Fig. 3, various software applications stored on and used with mobile device 10 including address book 56 with contacts 34; [0059] auto-answering application 52 can access the contacts applications for the auto-answer attribute; [0088] for instance, a user may set the automatic answering feature to enabled for family members but disabled for unknown callers).  

Regarding claim 10, Epp et al. in view of Rathod discloses the system of claim 1, wherein the auto-answer rule is evaluated with the auto-answer attribute comprising at least one of an attribute of an identity of the calling device, an attribute of an identity of a calling user associated with the calling device, or an attribute of the incoming communication request, further comprise at least one of time of day, day of week, day of month, day of year (Epp, Fig. 23, the auto-answer determination may be selectively enabling the automatic answering feature depending on the recipient's calendar appointments; [0091] for example, the auto-answer 52 can access the calendar appointments 49 and the auto-answer feature may then be enabled or disabled). Examiner interprets the attribute comprising a time or day in order to compare to the calendar event. For example, [0091] the user may flag certain 

Regarding claim 11, Epp et al. discloses a method for selectively auto-answering an incoming communication request by a microprocessor ([0083] method of selectively enabling an auto answer feature on a mobile device), comprising: 
	receiving a signal associated with an incoming communication request via a network ([0061] an incoming call to the mobile device 10 is first detected 210 by the phone application 54); 
	accessing, from a data storage, an auto-answer rule; accessing an auto-answer attribute ([0058-0059] auto answer application accesses auto answer rules and settings 32 and other applications such as address book 56 and calendar 40 for auto answer attributes); 	
	evaluating the auto-answer attribute with the auto-answer rule to produce an auto- answer decision to auto-answer or not out-answer the communication ([0059] the accessed information can be used to activate certain auto-answer rules and settings 32 associated with the auto-answer application 52; for example, [0083] to accomplish this, the mobile device 10 receives input data, operates on the raw data and compares the result to a set of established rules that can optionally be modified by a user. If the rule is satisfied, the mobile device 10 modifies the state of the automatic answering feature according to the rule. If the rule is not met, the mobile device 10 leaves the settings untouched); and 
	upon the auto-answer decision being evaluated to auto-answer the communication, connecting to the incoming communication to enable a real-time communication comprising a user communication device and a calling device originating the incoming communication request (exemplified in Fig. 4, Fig. 5, Fig. 6, etc. when auto-answer is enabled, automatically connect to incoming call; [0061] the auto answer feature automatically answers the call (from calling party) and connects incoming call 212 to user of mobile device 10).

	In a similar field for endeavor, Rathod discloses in Fig. 4, an incoming call user interface. Called user is enabled to ignore or decline chat call 435 or accept chat call only for receiving shared contents 428, wherein calling user notifies that called user will not reply but real-time accept & view shared one or more types of multi-media or contents and message(s) or answer or accept chat call 440 within particular period of time or ringing of chat calling or as per set rule(s), preferences or settings ([0175]). Various rules may be in place for automating handling of the incoming call as disclosed in para. [0191-0192].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Epp et al. such that a rule is selected in accordance with a datum within the signal, such as caller information, as disclosed by Rathod in order to process the call in alignment with both the caller preferences and the callee capabilities. Additionally, it would have been obvious to handle the call according to the selected rule wherein the rule applies to media channels used for the communication session as disclosed by Rathod in order to enable user to respond with preferred channels when user is not available or busy.

Regarding claim 12, Epp et al. discloses the method of claim 11, wherein the auto-answer decision is to not auto-answer the communication, performing a non-auto-answer action comprising at least one of routing the incoming communication request to another communication device, routing the incoming communication request to voicemail, responding to the request with a busy signal ([0074] for example, when the rule involves a headset, if the headset 11 is disconnected, the mobile device 10 indicates to 

Regarding claim 13, Epp et al. discloses the method of claim 11, wherein the auto-answer decision is to auto-answer the communication, performing at least one of: converting at least a portion of the data encoded within the auto-answered communication into sound waves by a speaker; converting sound waves into at least a portion of the data encoded into the auto- answered communication by a microphone; converting at least a portion of the data encoded within the auto-answered communication into visual images for presentation on a video display; or converting visual images into at least a portion of the data encoded into the auto- answered communication by a camera (Fig. 2A, system 10 includes speaker 118, microphone 120 and display 108; [0054] for voice communications, received signals are output to the speaker 118, and signals for transmission are generated by the microphone 120. Although voice or audio signal output is accomplished primarily through the speaker 118, the display 110 can also be used to provide additional information such as the identity of a calling party, duration of a voice call, or other voice call related information).   

Regarding claim 15, Epp et al. discloses the method of claim 11, wherein evaluating the auto-answer attribute with the auto-answer rule further comprises determining whether the auto-answer attribute identifies at least one of the calling device or a user associated with the incoming communication request with an entry in a contact record, maintained in a data storage, that comprises the auto-answer attribute (Fig. 3, various software applications stored on and used with mobile device 10 including address book 56 with contacts 34; [0059] auto-answering application 52 can access the contacts 

Regarding claim 16, Epp et al. discloses the method of claim 15, wherein evaluating the auto-answer attribute comprises a group auto-answer attribute and further determining whether at least one of the attribute of the identity of the calling device or the attribute of the identity of a calling user associated with the calling device is a member of a group having the group auto-answer attribute ([0088] The user may select a contact or a group of contacts for whom the automatic answering feature is enabled and the user may also select a contact or a group of contacts for whom the automatic answering feature is disabled 426. For instance, a user may set the automatic answering feature to enabled for family members but disabled for unknown callers).

Regarding claim 17, Epp et al. discloses the method of claim 11, wherein evaluating the auto-answer attribute with the auto-answer rule further comprising utilizing at least one of an attribute of an identity of the calling device, an attribute of an identity of a calling user associated with the calling device, or an attribute of the incoming communication request, further comprise at least one of time of day, day of week, day of month, day of year for evaluation with the auto- answer rule (Fig. 23, the auto-answer determination may be selectively enabling the automatic answering feature depending on the recipient's calendar appointments; [0091] for example, the auto-answer 52 can access the calendar appointments 49 and the auto-answer feature may then be enabled or disabled). Examiner interprets the attribute comprising a time or day to compare to the calendar event. For example, [0091] the user may flag certain appointments 29 or appointments with certain contacts 29 to selectively enable the automatic answering feature depending on the user's settings.

Regarding claim 18, Epp et al. discloses a system (Fig. 2A, mobile device 10) for selectively auto-answering an incoming communication ([0033] system for answering a call on a communication device) request by a microprocessor (Fig. 2A, main processor 102), comprising: 
	means to receive a signal associated with an incoming communication request via a network ([0061] an incoming call to the mobile device 10 is first detected 210 by the phone application 54);
 	means to access, from a data storage, an auto-answer rule; means to access an auto-answer attribute ([0058-0059], auto answer application accesses auto answer rules and settings 32 and other applications such as address book 56 and calendar 40 for auto answer attributes); 
	means to evaluate the auto-answer attribute with the auto-answer rule to produce an auto-answer decision to auto-answer or not out-answer the communication([0059] the accessed information can be used to activate certain auto-answer rules and settings 32 associated with the auto-answer application 52; for example, [0083] to accomplish this, the mobile device 10 receives input data, operates on the raw data and compares the result to a set of established rules that can optionally be modified by a user. If the rule is satisfied, the mobile device 10 modifies the state of the automatic answering feature according to the rule. If the rule is not met, the mobile device 10 leaves the settings untouched); and 
	means to connect, upon the means to evaluate auto-answer decision is evaluated to auto-answer the communication, to the incoming communication to enable a real-time communication comprising a user communication device and a calling device originating the incoming communication request (exemplified in Fig. 4, Fig. 5, Fig. 6, etc. when auto-answer is enabled, automatically connect to incoming call; [0061] the auto answer software feature automatically answers the call (from calling party) and connects incoming call 212 to user of mobile device 10).
Epp et al. does not specify wherein the incoming communication request comprises a plurality of communication types and wherein the microprocessor performs connecting to the incoming 
In a similar field for endeavor, Rathod discloses in Fig. 4, an incoming call user interface. Called user is enabled to ignore or decline chat call 435 or accept chat call only for receiving shared contents 428, wherein calling user notifies that called user will not reply but real-time accept & view shared one or more types of multi-media or contents and message(s) or answer or accept chat call 440 within particular period of time or ringing of chat calling or as per set rule(s), preferences or settings ([0175]). Various rules may be in place for automating handling of the incoming call as disclosed in para. [0191-0192].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Epp et al. such that a rule is selected in accordance with a datum within the signal, such as caller information, as disclosed by Rathod in order to process the call in alignment with both the caller preferences and the callee capabilities. Additionally, it would have been obvious to handle the call according to the selected rule wherein the rule applies to media channels used for the communication session as disclosed by Rathod in order to enable user to respond with preferred channels when user is not available or busy.

Regarding claim 20, Epp et al. discloses the system of claim 18, wherein the means to evaluate the auto-answer attribute with the auto-answer rule further comprises means to determine whether the auto-answer attribute identifies at least one of the calling device or a user associated with the incoming communication request with an entry in a contact record, maintained in a data storage, that comprises the auto-answer attribute (Fig. 3, various software applications stored on and used with mobile device 10 including address book 56 with contacts 34; [0059] auto-answering application 52 can access the 

Regarding claim 21, Epp et al. in view of Rathod discloses the system of claim 18, wherein the means to evaluate the auto-answer decision, upon determining to not auto-answer the communication, further comprises means to perform a non-auto-answer action comprising at least one of routing the incoming communication request to another communication device, routing the incoming communication request to voicemail, responding to the request with a busy signal (Epp, [0074] for example, when the rule involves a headset, if the headset 11 is disconnected, the mobile device 10 indicates to the user that there is an incoming call 282 In the absence of user intervention, the incoming call is not connected and may be sent to voicemail 286). Examiner interprets the auto-answer rule requires the headset. Without the headset, corresponds to claimed decision of “not auto-answer” and is sent to voicemail.  

Regarding claim 22, Epp et al. in view of Rathod et al. discloses the system of claim 18, wherein the means to determine the auto-answer decision, upon determining to auto-answer the communication, further comprise at least one of: means to convert at least a portion of the data encoded within the auto-answered communication into sound waves; means to convert sound waves into at least a portion of the data encoded into the auto- answered communication; means to convert at least a portion of the data encoded within the auto-answered communication into visual images; or means to convert visual images into at least a portion of the data encoded into the auto- answered communication (Epp, [0054] for voice communications, received signals are output to the speaker 118, and signals for transmission are generated by the microphone 120. Although voice or audio signal output is accomplished primarily through the speaker 118, the display 110 can also be used to provide additional information such as the identity of a calling party, duration of a voice call, or other voice call related information).     

Regarding claim 23, Epp et al. in view of Rathod discloses the system of claim 18, wherein the means to evaluate the auto-answer attribute with the auto-answer rule evaluating, further comprises means to utilize at least one of an attribute of an identity of the calling device, an attribute of an identity of a calling user associated with the calling device, or an attribute of the incoming communication request, further comprise at least one of time of day, day of week, day of month, day of year for evaluation with the auto-answer rule (Epp, Fig. 23, the auto-answer determination may be selectively enabling the automatic answering feature depending on the recipient's calendar appointments; [0091] for example, the auto-answer 52 can access the calendar appointments 49 and the auto-answer feature may then be enabled or disabled). Examiner interprets the attribute comprising a time or day in order to compare to the calendar event. For example, [0091] the user may flag certain appointments 29 or appointments with certain contacts 29 to selectively enable the automatic answering feature depending on the user's settings.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0189963 (“Epp et al.”) in view of U.S. Publication No. 2018/0309801 (“Rathod”) and further in view of U.S. Patent No. 6,754,509 (“Khan et al.”).

Regarding claim 5, Epp et al. in view of Rathod discloses a main processor but does not specify wherein the microprocessor comprises a plurality of intercommunicating microprocessors.
	In a similar field of endeavor, Khan et al. discloses a dual microprocessor system for a mobile device such as a smart phone. The first microprocessor is configured to perform wireless telephony functions. The second microprocessor is configured to perform PDA functions. (col. 4, lines 27-42). The shared memory system includes a set of shared registers for storing commands, with each respective microprocessor communicating with the other microprocessor by storing commands within the shared registers for retrieval by the other microprocessor (col. 4, lines 56-62).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the processor in Epp et al. to be implemented as a combination of computing devices as disclosed by Khan et al. in order to separate processing functions of the mobile device. One benefit of which is by using multiple cores the device and complete more work faster, and at lower power, than a single core.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652